Citation Nr: 1135550	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation for asthma with chronic bronchitis in excess of 30 percent.

2.  Entitlement to an initial evaluation for degenerative joint disease of the lumbosacral spine in excess of 10 percent prior to July 5, 2007.

3.  Entitlement to an initial evaluation for degenerative joint disease of the lumbosacral spine in excess of 20 percent effective July 5, 2007. 

4.  Entitlement to an initial evaluation for degenerative disc disease of the cervical spine in excess of 10 percent prior to July 20, 2006.

5.  Entitlement to an initial evaluation for degenerative disc disease of the cervical spine in excess of 20 percent effective July 20, 2006. 

6.  Entitlement to an initial evaluation for medial meniscal tear of the left knee in excess of 10 percent.

7.  Entitlement to an initial evaluation for migraine headaches in excess of 10 percent.

8.  Entitlement to an initial compensable rating for hiatal hernia with gastroesophageal reflux disease (GERD).

9.  Entitlement to an initial compensable rating for left hydrocele, status post left varicocelectomy.  

10.  Entitlement to service connection for a chronic psychiatric disability, to include claimed as secondary to the service-connected lumbosacral and cervical spine disabilities.  

11.  Entitlement to service connection for hepatic steatosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to December 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran received a hearing before the undersigned and a copy of the transcript is of record.  In addition, the Veteran submitted additional evidence to the Board with a written waiver of initial RO consideration of the evidence.  Therefore, the Board has the jurisdiction to consider the new evidence pursuant to 38 C.F.R. § 20.1304(c). 

The Board notes that during the pendency of this appeal, the RO granted a higher initial 10 percent rating effective January 1, 2005 and a 20 percent rating effective July 5, 2007 for the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  The RO also granted a higher initial 10 percent rating effective January 1, 2005 and a 20 percent rating effective July 20, 2006 for the Veteran's service-connected degenerative disc disease of the cervical spine.  The Veteran's service-connected meniscus tear of the left knee received an initial 10 percent rating.  Because the initial ratings assigned to the Veteran's service-connected disabilities are not the maximum ratings available for these disabilities, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In addition, as the cervical spine and lumbosacral spine ratings assigned were staged, the Board has separated the Veteran's claims for increased ratings into four separate claims, to accurately rate the disabilities based on their distinct time periods.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

With regard to the Veteran's claim for depression, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability, such as depression, encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue of entitlement for service connection for depression to reflect this holding.  

During the hearing before the undersigned, the Veteran raised a claim for secondary service connection for the right knee.  The issue of service connection for the right knee, to include claimed as secondary to the service-connected left knee, being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial evaluation for asthma with chronic bronchitis in excess of 30 percent, entitlement to an initial evaluation for degenerative joint disease of the lumbosacral spine in excess of 20 percent effective July 5, 2007, entitlement to an initial evaluation for degenerative disc disease of the cervical spine in excess of 20 percent effective July 20, 2006, entitlement to an initial evaluation for medial meniscal tear of the left knee in excess of 10 percent, entitlement to an initial evaluation for migraine headaches in excess of 10 percent, entitlement to an initial compensable rating for hiatal hernia with GERD, entitlement to an initial compensable rating for left hydrocele, status post left varicocelectomy, entitlement to service connection for a chronic psychiatric disability, to include claimed as secondary to the service-connected lumbosacral and cervical spine disabilities and entitlement to service connection for hepatic steatosis being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected degenerative joint disease of the lumbosacral spine, prior to July 5, 2007, is manifested by pain, the use of medication, and incapacitating episodes manifested by missed work and periods of bedrest.

2.  The service-connected degenerative disc disease of the cervical spine, prior to July 20, 2006, is manifested by pain, the use of medication, and incapacitating episodes manifested by missed work and periods of bedrest.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but no higher, for the period prior to July 5, 2007 for degenerative joint disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5010, 5242 (2010).

2.  The criteria for an initial evaluation of 20 percent, but no higher, for the period prior to July 20, 2006 for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5010, 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The claim for higher initial ratings for lumbosacral and cervical spine disabilities arise from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records, VA treatment records and afforded the Veteran a VA examination.  The May 2005 examination is adequate to evaluate the Veteran's service-connected lumbosacral and cervical spine disabilities.  The examiner considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010). 

As previously noted, in March 2006, the RO granted service connection for migraine headaches, asthma, degenerative disc disease of the cervical spine, degenerative disc disease of the lumbosacral spine, hiatal hernia with GERD, left hydrocele and medial meniscus tear of the left knee.  Because the Veteran appealed the RO's determination at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

Analysis 

Degenerative Joint Disease of the Lumbosacral Spine 

The Veteran seeks an initial compensable rating for his service-connected degenerative joint disease of the lumbosacral spine.  The lumbosacral spine disability is evaluated as 10 percent for the period prior to July 5, 2007.  

The Veteran's service-connected degenerative joint disease of the lumbosacral spine is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5010 is used to identify traumatic arthritis which is rated analogous to degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 38 C.F.R.  § 4.71a, Diagnostic Code 5003.

Pursuant to Diagnostic Code 5242, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The criteria provide that intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate rating for orthopedic and neurological manifestations) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined 38 C.F.R. § 4.25. 

The notes to the rating criteria for low back disabilities state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2010).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

In January 2005 the Veteran was seen for chronic back pain but reported no radicular symptoms.  

The Veteran was afforded a VA examination in May 2005 and the examiner had the opportunity to review the Veteran's record.  The examiner noted that the Veteran works in contracting and purchasing at the U.S. Air Force and has been there since November 2004.  The Veteran works more than 40 hours a week and has missed five days of work in the past year due to neck and back pain.  The Veteran reported that he has back pain two to three times a week, each episode lasting one to two days.  Once a month he has spasms which require bedrest.  The examiner noted that there is no sciatica.  The Veteran reported that he can lift 20-25 pounds.  The examiner noted that the lumbar spine was not tender to palpation.  The Veteran had lumbar flexion to 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees and bilateral rotation to 30 degrees.  The examiner noted that the Veteran did not experience fatigue, weakness or incoordination with repetitive testing.  The Diagnostic Radiologist noted osteoarthritis in the Veteran's L1-L2.   

The Veteran was seen in November 2005 for complaints of back pain.  He was taking the pain medication Flexeril and was also prescribed Vicodin.  

The Veteran received a radiology examination in February 2007.  The examiner found no evidence of neural impingement and found moderate degenerative facet hypertrophy L5-S1.  

Diagnostic Code 5010 has been considered.  The Veteran is already in receipt of a 10 percent evaluation for degenerative joint disease and in order to receive the next higher rating he would need to show evidence of occasional incapacitating exacerbations.   The treatment records show that the Veteran has missed 5 days of work due to his back disability and also that he stays in bed once a month due to his spasms.  Therefore, the Board finds that the Veteran is entitled to a 20 percent evaluation pursuant to Diagnostic Code 5010.

The Veteran is not entitled to a rating in excess of 20 percent, as there is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less.  

The Board looked at the regulations which mandate that a separate rating should be considered for any associated objective neurologic abnormalities of the disability, including, but not limited to, bowel or bladder impairment.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, (2009).  In this regard, the Veteran indicated that he had no bowel or bladder problems and there was no objective clinical or radiographic evidence of spasm or radiculopathy.  

The Board has also considered evaluation of the Veteran's back disability under all other potentially appropriate diagnostic codes to determine whether a higher evaluation can be assigned.  In this regard, Diagnostic Code 5243 offers a rating for intervertebral disc syndrome based on incapacitating episodes.  With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), the Veteran stated he misses some amount of work on a daily basis.  However, there is no evidence that the Veteran has been prescribed bedrest for four weeks in a 12 month period.  Therefore, a higher rating is not warranted under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

In addition, taking the Deluca criteria into consideration, the Board notes that the Veteran has not shown weakness and fatigability.  Furthermore, his pain has been taken into consideration in his 20 percent rating.  Therefore, a separate rating based on Deluca is not warranted.

Degenerative Joint Disease of the Cervical Spine 

The Veteran seeks an initial compensable rating for his service-connected degenerative joint disease of the cervical spine.  The cervical spine disability is evaluated as 10 percent for the period prior to July 20, 2006.  

The Veteran's service-connected degenerative joint disease of the cervical spine currently is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242, the same as the Veteran's service-connected lumbosacral spine disability.  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Veteran was afforded a VA examination in May 2005 and the examiner had the opportunity to review the Veteran's claims file.  The Veteran reported that he missed five days of work in the past year because of neck and back pain.  He stated that he had spasms forcing bed rest once or twice a month.  His neck pain often radiates to his upper back and sometimes causes tingling in his right arm.  The Veteran also reported pain when driving.  He uses a soft cervical support once or twice a week.  The examiner noted that the cervical spine was not tender to palpation.   Cervical flexion was to 45 degrees, extension to 45 degrees, bilateral flexion was to 45 degrees and bilateral rotation was to 80 degrees.   The examiner noted that there was no pain, fatigue, weakness or incoordination on repeat testing. 

May 2005 treatment records show that the Veteran's upper back pain had recently worsened.  A June 2005 office visit showed that the Veteran was being seen for chronic axial pain.  The examiner noted that the Veteran's cervical MRI revealed some stenosis at C5-C6.  The Veteran had trigger point injections which did not ease his pain and also took non-steroidal anti-inflammatory drugs (NSAID's).   The examiner noted "good" cervical range of motion.  

An MRI of the thoracic spine was conducted in July 2005.  The examiner found a disc bulge at the T7-T8, possibly irritating the exiting nerve root.  

As discussed above, as the Veteran had incapacitating episodes with his pain the Board awards the Veteran a 20 percent rating for the period on appeal.  The Veteran has missed work and the treatment records show that the Veteran requires bedrest once a month due to his neck spasms.  Therefore, the Board finds that the Veteran is entitled to a 20 percent evaluation pursuant to Diagnostic Code 5010.

The Veteran is not entitled to a rating in excess of 20 percent, as there is no evidence of forward flexion of the cervical spine 15 degrees or less and the Veteran has no significant limited range of motion.  

The Board looked at the regulations which mandate that a separate rating should be considered for any associated objective neurologic abnormalities of the disability, including, but not limited to, bowel or bladder impairment.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, (2009).  In this regard, the Veteran indicated that he had no bowel or bladder problems and while the Veteran noted tingling in his right arm, there was no objective clinical or radiographic evidence of spasm or radiculopathy.  

The Board has also considered evaluation of the Veteran's cervical spine disability under all other potentially appropriate diagnostic codes to determine whether a higher evaluation can be assigned.  In this regard, Diagnostic Code 5243 offers a rating for intervertebral disc syndrome based on incapacitating episodes.  With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), the Veteran stated he misses some amount of work on a daily basis.  However, there is no evidence that the resting necessitated missing four weeks of work in a 12 month period.  Therefore, a higher rating is not warranted under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

In addition, taking the Deluca criteria into consideration, the Board notes that the Veteran has not shown weakness and fatigability and his pain is being contemplated in his 20 percent rating.  Therefore, a separate rating based on Deluca is not warranted.

Extraschedular

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability picture presented  by the Veteran's degenerative joint disease of the lumbosacral spine and degenerative disc disease of the cervical spine are appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun.  

Finally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.  The Veteran has not contended that he is unemployable due to the disabilities on appeal decided herein.  While the Veteran has shown that he misses work due to his disabilities, no evidence of record otherwise suggests that the Veteran's service-connected lumbosacral and cervical spine disabilities render him unemployable, including testimony from the Veteran.  Therefore, the Board finds that this appeal for a compensable rating does not include an issue of entitlement to TDIU.


ORDER

An initial rating of 20 percent, but no more, for degenerative joint disease of the lumbosacral spine prior to July 5, 2007 is granted, subject to the regulations pertinent to the disbursement of monetary funds. 

An initial rating of 20 percent, but no more, for degenerative disc disease of the cervical spine prior to July 20, 2006 is granted, subject to the regulations pertinent to the disbursement of monetary funds. 


REMAND

Increased Rating Claims 

The Veteran claims that his disability ratings do not accurately reflect the severity of his symptoms.  The Veteran asserts that his symptoms have worsened since his last examinations.  His most recent examination was in December 2007 for his asthma with chronic bronchitis.  The rest of his disabilities have not been examined since May 2005.  

In a hearing before the undersigned in August 2010 the Veteran testified about each the worsening of each of his service-connected disabilities.  With regard to the Veteran's asthma with chronic bronchitis he testified that he is on oxygen and also takes Albuterol.  August 2010 records note that the Veteran was to be reevaluated in three months to determine if he should be on an inhaled corticosteroid.  Therefore, the Veteran must be reevaluated to determine the level of his asthma disability.  

The Board notes that in the decision section of this appeal, the Veteran has been awarded a 20 percent rating for his degenerative joint disease of the lumbosacral spine prior to July 5, 2007 and a 20 percent rating for degenerative disc disease of the cervical spine prior to July 20, 2006.  However, the entitlement to increased ratings subsequent to those dates is still before the Board.  The Veteran should be afforded a new VA examination based on his testimony.  He asserted that if he listened to his doctors be "would probably be in bed at least once a week."  The undersigned also noticed that the Veteran was not moving his neck and he reported pain on movement.  April 2010 treatment records show decreased range of motion for the Veteran's cervical spine and lumbar spine.  June 2010 treatment records reveal that the Veteran missed a session due to his back pain.  Therefore, a new examination is required to determine the severity of the lumbosacral and cervical disabilities.  

With regard to the Veteran's left knee, he reported decreased range of motion in his knee and instability.  The Board is aware that the Veteran is receiving the maximum allowable rating under Diagnostic Code 5259.  However, the Veteran may be entitled to an increased rating under other diagnostic codes with relation to range of motion or locking of the joints.  As there are no current examinations discussing range of motion a new VA examination is required.  

In reference to the Veteran's migraines he testified that he has severe migraines two to three times a month.  He stated that he misses work due to the migraines.  With regard to the Veteran's hiatal hernia with GERD he reported pain in his right shoulder due to his hiatal hernia and reported that he experiences gas build-up in his chest.  The Veteran should be afforded a new examination to determine the severity of his hiatal hernia with GERD.  The examiner is also asked to determine whether the right shoulder pain is related to the service-connected hiatal hernia with GERD.

In reference to the Veteran's left hydrocele he asserts that it requires continuous management.  The Veteran stated that he was prescribed medication, but the medication made him ill.  He also stated that he wears a tissue in his underwear and is extremely sensitive to touch.  The Board notes that the Veteran has been sexually active and his left hydrocele does not appear to be interfering with this part of his life.  The Veteran is to be afforded a new VA examination and the examiner is asked to comment on this ostensibly oppositional evidence.  

At the Board hearing the Veteran requested a different examiner from his May 2005 examination.  Therefore, the Board asks that a different examiner conduct this examination.


Service Connection Claims

The Veteran asserts that he is entitled to service connection for depression.  At the hearing the Veteran's representative raised the issue of depression as secondary to his service-connected disabilities.  When determining service connection, all theories of entitlement, direct and secondary, must be considered. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  At this point the record does not contain a nexus opinion regarding secondary service connection.  Furthermore, a new direct service connection opinion is required as the May 2005 examiner did not have the Veteran's service treatment records to review.  

A review of the Veteran's service treatment records show that the Veteran first showed signs of depression in May 1997 when his mother past away.  He isolated himself and his depressive symptoms were pronounced.  In May 2000 depression was diagnosed and June 2000 records show that the Veteran was being treated for his depression.  The Veteran reported that in 2001 his visits to mental health were to attempt to make himself non-deployable so he could remain at home with his wife.  The Veteran reported depression beginning in 2002.  He was referred to the mental health clinic for further evaluation for depression/bulimia. The Veteran was taking Valium in 2002 and Zoloft in 2003.  In May 2004 the Veteran stated that he had no other periods of depression following the death of his mother.  The Veteran noted that he had depression in August 2004.

In May 2005 the Veteran reported that he receives Prozac from his primary doctor.  May 2010 psychotherapy records show that the Veteran felt worn down by his chronic pain.  In September 2010 the Veteran reported a "roller coaster of depression." 

The Veteran has shown depression in service, post service, and psychotherapy records indicate that his pain causes him greater depression.  Therefore, the Veteran warrants a VA examination to determine whether a psychiatric disorder was incurred in service or is secondary to his service-connected disabilities.    

The Veteran also asserts entitlement to service connection for hepatic steatosis.  Treatment records show that the Veteran had abnormal liver function tests when he began taking Isoniazid (INH) medication in service.  The Veteran testified that he began taking INH in service for tuberculosis and that due to this medication he incurred problems with his liver.  The May 2005 examiner noted that after the Veteran stopped taking the INH his elevated liver enzymes persisted, however, no liver biopsy was conducted.  The May 2005 examiner did not comment on whether the Veteran's liver enzymes were elevated due to service or to the medication the Veteran took while in service.  Therefore, the Board requests that the Veteran receive a VA examination to determine if his hepatic steatosis was incurred in service.  

Outstanding Records 

The VA is required to assist the Veteran in finding evidence to support his claims. See 38 U.S.C.A. § 5103A (West 2002).  The Veteran's Air Force Academy Hospital records are not contained in his file and should be procured to afford the Veteran the best possible outcome.  Furthermore, the Board notes that there are certain outstanding medical records from Doctors Larkin and Castor.  An attempt should be made to procure these records.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the Veteran's VA treatment records from the Air Force Academy Hospital not currently associated with the claims file and the medical records from Doctors Larkin and Castor. 

2.  After completing the requested action, the Veteran should be afforded a VA examination in order to determine the current nature and severity of his lumbosacral spine, cervical spine, asthma with chronic bronchitis, hiatal hernia with GERD, left knee, migraines and left hydrocele disabilities.  The Board requests that a different examiner from the May 2005 examination examine the Veteran.  The examiner should review the claims file and is specifically requested to describe the functional effects caused by the Veteran's disabilities.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

3.  The RO/AMC should afford the Veteran a VA psychiatric examination to determine whether he suffers from a current psychiatric disability which is related to service or secondary to a service-connected disability.  The claims folder and a copy of this remand must be made available to the examiner in connection with the examination.  The examiner should express an opinion regarding whether any currently diagnosed psychiatric disability is at least as likely as not related to service or at least as likely as not related to a service-connected disability.  The examiner must explain the rationale for all opinions given.  

4.  The RO/AMC should afford the Veteran an examination to determine the status of his liver condition and whether his disability is related to service.  The claims folder and a copy of this remand must be made available to the examiner in connection with the examination.  The examiner should express an opinion regarding whether any currently diagnosed liver condition is at least as likely as not related to service or to the medication the Veteran took in service.  The examiner must explain the rationale for all opinions given.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claims and service connection claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
E. I. VELEZ 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


